
	
		III
		112th CONGRESS
		1st Session
		S. RES. 127
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Ms. Collins (for
			 herself, Mr. Kerry, and
			 Mr. Reid) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 14, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating April 2011 as National
		  Child Abuse Prevention Month.
	
	
		Whereas in 2009, approximately 702,000 children were
			 determined to be victims of abuse or neglect;
		Whereas in 2009, an estimated 1,770 children died as a
			 result of abuse or neglect;
		Whereas in 2009, an estimated 80.8 percent of the children
			 who died due to abuse or neglect were under the age of 4;
		Whereas in 2009, of the children under the age of 4 who
			 died due to abuse or neglect, 46.2 percent were under the age of 1;
		Whereas abused or neglected children have a higher risk
			 for developing health problems in adulthood, including alcoholism, depression,
			 drug abuse, eating disorders, obesity, suicide, and certain chronic
			 diseases;
		Whereas a National Institute of Justice study indicated
			 that abused or neglected children—
			(1)are 11 times more
			 likely to be arrested for criminal behavior as juveniles; and
			(2)are 2.7 times
			 more likely to be arrested for violent and criminal behavior as adults;
			Whereas an estimated 1/3 of abused or
			 neglected children grow up to abuse or neglect their own children;
		Whereas providing community-based services to families
			 impacted by child abuse or neglect may be far less costly than—
			(1)the emotional and
			 physical damage inflicted on children who have been abused or neglected;
			(2)providing other
			 services to abused or neglected children, including child protective, law
			 enforcement, court, foster care, or health care services; or
			(3)providing
			 treatment to adults recovering from child abuse; and
			Whereas child abuse and neglect have long-term economic
			 and societal costs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2011 as National Child Abuse Prevention Month;
			(2)recognizes and
			 applauds the national and community organizations that work to promote
			 awareness about child abuse and neglect, including by identifying risk factors
			 and developing prevention strategies;
			(3)supports the
			 proclamation issued by President Obama declaring April 2011 to be
			 National Child Abuse Prevention Month; and
			(4)should increase
			 public awareness of prevention programs relating to child abuse and neglect,
			 and continue to work with States to reduce the incidence of child abuse and
			 neglect in the United States.
			
